Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 09/22/2022, wherein claims 4, 8, 9, 13, 21 have been amended, and claims 1-3, 7 have been cancelled.
Any rejection from the previous office action, which is not restated herein is withdrawn.
Status of the Claims 
Claims 4-5, 8-10 and 12-23 are currently pending and presented for examination in the merits.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).

Claims 4-5, 8-10, 12-14 and 21-23 are under examination in the instant office action.
Priority
Acknowledgment is made that instant application entered national stage (371)   of PCT/CN2016/076454 filed on March 16, 2016, which claims foreign priority CHINA 201510546844.0 filed on August 31, 2015. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 4-5, 8, 9, 10, 12, 13, 21, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 8,338,428, PTO-892), as evidenced by PubChem  CID 5281955  (Polysorbates 80; created on June 24, 2005, pp. 1-22), and further in view of Kostanski et al. (US 2008/0107745 A1).
Brown et al. discloses a composition comprising a suspension of 30 mg/ml or more of aripiprazole in an aqueous injectable vehicle comprising water, sodium carboxymethyl cellulose (viscosity enhancing agent, about 1% or more, preferably about 3% by volume of carboxymethyl cellulose), wetting agent such as polysorbate 20, polysorbate 40 or polysorbate 80 (instant polyoxyethylene (20) sorbitan monooleate). See claims 1-7, 15. It is taught that an example of suitable amount includes about 0.1 to 2 % of polysorbate 20. See column 3, lines 4-10. It is taught that the composition can contain density enhancing agent, such as e.g mannitol. See column 3, lines 11-13. It is taught that aripiprazole is injected as a suspension of at least 50 mg aripiprazole in an injection vehicle, and aripiprazole can be present in an amount of at least 30 mg/ml. See column 1, lines 58-64; claim 15. The pharmaceutical carrier can contain buffers as are known in the art. See column 4, lines 20-24.
PubChem CID 5281955 (Polysorbate 80) is cited to show Tween 80 and polyoxyethylene (20) sorbitan monooleate are the synonyms [Section 2.4]. 
Brown et al. does not explicitly teach the ratio of carboxymethyl cellulose to polysorbate 80 (instant polyoxyethylene (20) sorbitan monooleate) as 1:0.5 to 1:3.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters particular ratios of carboxymethyl cellulose and polysorbate 80 (instant polyoxyethylene (20) sorbitan monooleate) in a ratio of 1:0.5 to 1:3 as in instant claims. One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to determine the particular ratios of carboxymethyl cellulose and polysorbate 80 (instant polyoxyethylene (20) sorbitan monooleate) in a ratio of 1:0.5 to 1:3 as in instant claims in the aqueous composition containing aripiprazole, since the optimization of amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. The determination of the optimum ranges for the presently claimed agent(s) would have been a matter well within the purview of one of ordinary skill in the art. 
Further, Brown et al. teaches that the aqueous composition containing aripiprazole can contain sodium carboxymethyl cellulose (viscosity enhancing agent) in an amount of about 1% or more, preferably about 3% by volume of carboxymethyl cellulose; wetting agent such as polysorbate 20, polysorbate 40 or polysorbate 80 (instant polyoxyethylene (20) sorbitan monooleate) example of suitable amount includes about 0.1 to 2 % of polysorbate 20 i.e teaches that the ratios of carboxymethyl cellulose and polysorbate 80 can be varied and the ratios encompass carboxymethyl cellulose and wetting agent for example polysorbate 20 encompass instant ratios
The reference teaches that the amounts of viscosity enhancing agent and wetting agent can be varied. Thus, the reference has recognized these parameters as variables, it would have been customary for an artisan of ordinary skill to determine the amounts in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of amounts of ingredients would have been obvious at the time of applicant's invention.
The examiner respectfully points out the following from MPEP 2144.05: "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. /n re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also /n re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
Brown renders obvious instant aqueous injectable suspension of aripiprazole, sodium carboxymethyl cellulose and Tween 80 as in instant claims, the property of such a claimed composition will also be rendered obvious by the prior art teachings, since the properties, namely the stability for a prolonged shelf life, are inseparable from its composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. 

A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01 (II).
Brown et al. does not teach the employment of buffer salt such as sodium dihydrogen phosphate.
Kostanski et al. teaches a controlled release sterile injectable aripiprazole formulation in the form of a sterile suspension, that is, the freeze-dried formulation of the invention suspended in water for injection, is provided which, upon injection, preferably intramuscularly, releases therapeutic amounts of aripiprazole over a period of at least one week, which includes: (a) aripiprazole, (b) a vehicle therefore, and (c) water for injection [0021-0024 and claim 1]. The controlled release sterile injectable formulation of the invention in the form of a sterile suspension allows for high drug loadings per unit volume of the formulation and therefore permits delivery of relatively high doses of aripiprazole in a small injection volume (0.1-600 mg of drug per 1 mL of suspension) [0025]. Unexpected observation, it has been discovered that a suspension of aripiprazole suspended in an aqueous solvent system will maintain a substantially constant aripiprazole drug plasma concentration when administered by injection [0035]. The controlled release sterile injectable aripiprazole formulation of the invention will include aripiprazole in an amount within the range from about 1 to about 40%, preferably from about 5 to about 20%, and more preferably from about 8 to about 15% by weight based on the weight of the sterile injectable formulation [0041]. 
The aripiprazole formulation of the invention will preferably be formed of: A. aripiprazole, B. a vehicle therefor, which includes: (a) one or more suspending agents, (b) one or more bulking agents, (c) one or more buffers, and (d) optionally one or more pH adjusting agents [0044-0046]. The suspending agent will be present in an amount within the range from about 0.2 to about 10% by weight, preferably for about 0.5 to about 5% by weight based on the total weight of the sterile injectable formulation. Examples of suspending agents suitable for use include, one, two or more of the following: sodium carboxymethyl cellulose, hydroxypropyl cellulose, carboxymethyl cellulose, hydroxypropylmethyl cellulose with sodium carboxymethyl cellulose and polyvinylpyrrolidone being preferred and polyoxyethylene sorbitan fatty acid esters (e.g., the commercially available Tweens® such as e.g., Tween 20® or Tween 80[0051]. The bulking agent will be present in an amount within the range from about 1 to about 10% by weight, preferably from about 3 to about 8% by weight, more preferably from about 4 to about 5% by weight based on the total weight of the sterile injectable formulation. Examples of bulking agents suitable for use include mannitol, with mannitol being preferred for formulations where the mean particle size is about 1 micron or above [0054]. It has been found that xylitol and/or sorbitol enhances stability of the aripiprazole formulation by inhibiting crystal growth and agglomeration of drug particles so that desired particle size may be achieved and maintained [0054]. The amount within the range from about 0.02 to about 2% by weight, preferably from about 0.03 to about 1% by weight, and more preferably about 0.1% by weight based on the total weight of the sterile injectable formulation. Examples of buffers suitable for use herein include, but are not limited to, one, two or more of the following: sodium phosphate or monobasic sodium phosphate [0055 and 0109]. The freeze-dried aripiprazole formulations may be constituted with an amount of water for injection to provide from about 10 to about 400 mg of aripiprazole delivered in a volume of 2.5 mL or less, preferably 2 mL for a two to six week dosage [0057]. The aripiprazole will be present in the aqueous injectable formulation to provide from about 50 to about 400 mg/2 mL of formulation, preferably from about 100 to about 200 mg/mL of formulation [0103]. The aripiprazole formulations of the invention are used to treat schizophrenia and related disorders such as bipolar disorder and dementia in human patients [0105]. The preferred dosage employed for the injectable formulations of the invention will be a single injection or multiple injections containing from about 100 to about 400 mg aripiprazole/mL given one to two times monthly [0105]. The injectable formulation is preferably administered intramuscularly, although subcutaneous injections are acceptable as well [0105].
Individual dose for injectable formulation [0104 and 0109]:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art to employ buffer such as sodium dihydrogen phosphate because Brown et al. teaches that buffers can be employed in the composition there, and Kostanski et al. teaches that one or more buffer such as sodium phosphate or monobasic sodium phosphate are employed in the aripiprazole formulation comprising  aripiprazole, B. a vehicle therefor, which comprises one or more suspending agents, one or more bulking agents, and optionally one or more pH adjusting agents. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ buffer such as sodium dihydrogen phosphate in the composition comprising aripiprazole, carboxymethyl cellulose, polyoxyethylene (20) sorbitan monoleate and water with reasonable expectation of success of obtaining a composition with the desired pH range and properties.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters concentration/amount of aripiprazole, concentration/amount of sodium carboxymethyl cellulose and concentration/amount of Tween 80 as in instant claims 8, 13; and concentration/amount of mannitol as in instant claim 9. One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to determine or optimize the concentration/amount of mannitol as in instant claim 9 and concentrations/amounts of aripiprazole, carboxymethyl cellulose and Tween 80, since the optimization of amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. The determination of the optimum ranges for the presently claimed agent(s) would have been a matter well within the purview of one of ordinary skill in the art. 
Further, in regards to the limitation wherein the 50-300 mg/mL of aripiprazole, 50-200 mg/mL of aripiprazole and aripiprazole in an amount of 200 mg/mL as recited in claims 8, 13. Kostanski et al. taught a sterile injectable suspension of aripiprazole containing an amount of 10 to about 400 mg of aripiprazole delivered in a volume of 2.5 mL or less, from about 50 to about 400 mg/2 mL of formulation, preferably from about 100 to about 200 mg/mL of formulation. Further, a preferred dosage employed for the injectable formulations of the invention will be a single injection or multiple injections containing from about 100 to about 400 mg aripiprazole/ml.
Further, Kostanski et al. taught that the suspending agent can be present in the sterile suspension of aripiprazole in an amount from about 0.2 to about 10% by weight, or about 0.5 to about 5% by weight based on the total weight of the sterile injectable formulation. Further, Kostanski et al. discloses that carboxymethyl cellulose can be present in 9 mg/ml. The skilled artisan would have had motivation to include the cellulose-based suspending agent and polyoxyethylene (20) sorbitan monooleate in the amounts instantly claimed because Kostanski et al. taught aripiprazole suspensions intended for parenteral administration that can include sodium carboxymethyl cellulose and polyoxyethylene (20) sorbitan monooleate in the amounts instantly claimed. Furthermore, Brown teaches that polyoxyethylene (20) sorbitan monooleate, and carboxymethyl cellulose amounts can be varied in the composition comprising aripiprazole.
In regards to the limitation wherein 0.4-4 mg/mL of sodium dihydrogen phosphate and sodium dihydrogen phosphate in an amount of 0.6 mg/mL as recited in claim 10.  Kostanski et al. taught including a buffer such as sodium dihydrogen phosphate in a sterile injectable suspension of aripiprazole in an amount to adjust the pH of the aqueous suspension. The amounts disclosed by Kostanski et al are suitable to be included in the suspension for adjusting the pH of the aqueous composition in a range from about 0.02 to about 2% by weight and 0.8 mg/ml. Motivation to include the amount of buffer disclosed by Kostanski et al. would have resulted from the fact that Kostanski et al. taught an overlap of amounts suitable to adjust the pH of a sterile aripiprazole suspension for intramuscular administration. Therefore, the skilled artisan would have found motivation to employ the amount of buffer taught by Kostanski et al. in an injectable suspension of aripiprazole. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05 (I)
Brown does not teach the amount of mannitol as 20-50 mg/mL as recited in claim 8.
In regards to the limitation wherein 20-50 mg/mL of mannitol as recited in claim 8. Kostanski et al. taught including a bulking agent such as mannitol in a sterile injectable suspension of aripiprazole in an amount to enhance the stability of the aripiprazole aqueous suspension. The amounts suitable to be included in the suspension range from about 1 to about 10% by weight. Motivation to include the amount of bulking agent disclosed by Kostanski et al. would have resulted from the fact that Kostanski et al. taught an overlap of amounts suitable to use to increase the particle stability of the aripiprazole suspension for intramuscular administration. Therefore the skilled artisan would have found motivation to employ the amount of bulking agent Kostanski et al. in an injectable suspension of aripiprazole.
Brown, in view of Kostanski et al. renders obvious instant aqueous injectable suspension of aripiprazole, sodium carboxymethyl cellulose, Tween 80, mannitol, buffer as in instant claims, the property of such a claimed composition will also be rendered obvious by the prior art teachings, since the properties, namely the stability for a prolonged shelf life, are inseparable from its composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. 

A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01 (II).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are not persuasive as discussed above.
Applicant argues that “the present invention provides a stable aripiprazole injectable suspension formulation, by using a particular combination of carboxymethyl cellulose and polyoxyethylene (20) sorbitan monooleate (Tween 80) in a certain ratio range of 1:0.5 to 1:6, which exhibits prolonged shelf life. See Example 2.” Applicant’s arguments and unexpected results have been considered. It is pointed out that any unexpected results have to be commensurate in scope with instant claims. The superior stability effect is provided employing particular amounts of aripiprazole 200 mg/mL; particular carboxymethyl cellulose sodium carboxymethyl cellulose in an amount of 4 mg/mL or 8 mg/mL; polysorbate 80; sodium dihydrogen phosphate 0.6 mg/mL and mannitol 40 mg/mL. See Table 1 in the specification. Instant claims 8-10, 12, 13 teach broad concentration of mannitol, carboxymethyl cellulose, polysorbate 80, and sodium dihydrogen phosphate is absent in claims 8, 9, 12, 13 (whereas compositions in Table 1 in the specification contains sodium dihydrogen phosphate). Thus, the evidence in the specification is not commensurate in scope with the claimed invention and does not demonstrate criticality of a claimed range of the compounds, in any amounts as in instant claims in the claimed composition. See MPEP 716.02. Therefore, the evidence presented in specification herein is not seen to be clear and convincing in support of the non-obviousness of the instant claimed invention over prior art.
Applicant argues that “Brown describes that, for example, in column 5, lines 9-18, the suspensions were formulated as having powder in aqueous diluent. Brown does not teach or suggest the stability in water of its formulation and prolonged shelf life in the form of suspension.” Applicant’s arguments have been considered, but not found persuasive. Brown et al. discloses a composition comprising a suspension of 30 mg/ml or more of aripiprazole in an aqueous injectable vehicle comprising water, sodium carboxymethyl cellulose (viscosity enhancing agent, about 1% or more, preferably about 3% by volume of carboxymethyl cellulose), wetting agent such as polysorbate 20, polysorbate 40 or polysorbate 80 (instant polyoxyethylene (20) sorbitan monooleate). See claims 1-7, 15. It is taught that the composition can contain density enhancing agent, such as e.g mannitol. See column 3, lines 11-13. Further, as discussed above, Brown in view of Kostanski et al. renders obvious instant aqueous injectable suspension of aripiprazole, sodium carboxymethyl cellulose, Tween 80, mannitol, buffer as in instant claims, the property of such a claimed composition will also be rendered obvious by the prior art teachings, since the properties, namely the stability for a prolonged shelf life, are inseparable from its composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. 
Applicant argues that “Kostanski does not relate the suspending agents to prolonged shelf life as a suspension form as explained in Applicant's previous arguments.” Applicant’s arguments have been considered, but not found persuasive because Applicant is arguing against individual references when the rejection is based on combination of references as discussed above. Kostanski et al. teaches aripiprazole formulation formed of: A. aripiprazole, B. a vehicle therefor, which includes: (a) one or more suspending agents, (b) one or more bulking agents, (c) one or more buffers, and (d) optionally one or more pH adjusting agents [0044-0046]. The suspending agent will be present in an amount within the range from about 0.2 to about 10% by weight, preferably for about 0.5 to about 5% by weight based on the total weight of the sterile injectable formulation. Examples of suspending agents suitable for use include, one, two or more of the following: sodium carboxymethyl cellulose, hydroxypropyl cellulose, carboxymethyl cellulose, hydroxypropylmethyl cellulose with sodium carboxymethyl cellulose and polyvinylpyrrolidone being preferred and polyoxyethylene sorbitan fatty acid esters (e.g., the commercially available Tweens® such as e.g., Tween 20® or Tween 80[0051]. The bulking agent will be present in an amount within the range from about 1 to about 10% by weight, preferably from about 3 to about 8% by weight, more preferably from about 4 to about 5% by weight based on the total weight of the sterile injectable formulation. Examples of bulking agents suitable for use include mannitol, with mannitol being preferred for formulations where the mean particle size is about 1 micron or above [0054]. As discussed above Brown in view of Kostanski et al. renders obvious instant aqueous injectable suspension of aripiprazole, sodium carboxymethyl cellulose, Tween 80, mannitol, buffer as in instant claims, the property of such a claimed composition will also be rendered obvious by the prior art teachings, since the properties, namely the stability for a prolonged shelf life, are inseparable from its composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art.

Prior Art Made of Record:
US 2012/0238552…TABLE 1, para [0176], paras [0193]-[0194]; aripiprazole in RELPREVV.RTM.Vehicle: CMC, mannitol, polysorbate 80, sodium hydroxide and/or hydrochloric acid for pH adjustment, and water for injection;
US 201US 2012/0238552, 20238552 A1 


Conclusion
Claim 14 is allowed.
Rejection of claims 4-5, 8-10, 12-13 and 21-23 is proper.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627